department of the treasury internal_revenue_service washington d c number info release date date connex-114156-02 cc psi dear i am writing in response to your letter dated date concerning your constituent wants to know whether she is eligible to remain as a tenant in a sec_42 qualified_low-income_building while a student specifically she asks if she as the recipient of assistance provided by the meets the exception for certain students provided under sec_42 of the internal_revenue_code the code low-income_unit means in general any unit in a building if the unit is rent-restricted as defined in sec_42 and the individuals occupying the unit meet the income limitation applicable under sec_42 to the project of which the building is a part sec_42 of the code a unit will not fail to be treated as a low-income_unit merely because it is occupied by an individual who is enrolled in a job training program receiving assistance under the job training partnership act or other similar federal state or local laws sec_42 of the code in case the following facts must be present for this exception to apply the offers a job training program s is enrolled as a participant in the program the receives assistance under the job training partnership act repealed in and replaced by the workforce investment act or other similar federal state or local laws we cannot tell from letter whether she is enrolled in a job training program with and whether the receives assistance under the job training partnership act or other similar federal state or local laws therefore we cannot say whether this exception applies to we would be happy to speak with to gather additional information and explore what steps if any she may take to address this issue i hope this information is helpful if we can be of further assistance to you or please contact me or greg doran attorney-advisor cc psi at sincerely paul kugler paul kugler associate chief_counsel passthroughs and special industries
